— Decree of the Surrogate’s Court of Queens county reversed on the law *815and the facts, with costs to the appellant, payable out of the estate, on the ground that the moneys deposited in the Kings County Savings Bank, in accounts Nos. 10,582 and 25,705 (excepting as heretofore otherwise determined in Appeal No. 1, under this title)* were the property of and belonged to Emma D. Reeve; and in so far as their source was Benjamin F. Lane, the testimony and circumstances attending their delivery to the appellant by Benjamin F. Lane established them as valid gifts inter vivos. All findings inconsistent herewith are reversed; and we find as facts that the moneys in question were given and delivered to Emma D. Reeve by Benjamin F. Lane, with the purpose and intent on his part of making a gift inter vivos, and that his acts were free from any undue influences. The matter is remitted to the Surrogate’s Court to enter a decree accordingly. Lazansky, P. J., Kapper, Scudder, Tompkins and Davis, JJ., concur. Settle order on notice.

 See 234 App. Div. 620.-—■ [Rep.